          Case: 4:19-cr-00371-AGF Doc. #: 4 Filed: 05/10/19 Page: 1 of 2 PageID #: 8



                                   UNITED STATES DISTRICT COURT
                                   EASTERN DISTRICT OF MISSOURI
                                         EASTERN DIVISION

    UNITED STATES OF AMERICA,                              )
                                                           )
                            Plaintiff,                     )
                                                           )
    vs.                                                    )      NO. 4:19-CR-371-AGF-NCC
                                                           )
    KARBIN CARLTON WINFIELD,                               )
                                                           )
                            Defendant.                     )


                      MOTION FOR PRETRIAL DETENTION AND HEARING

           Comes now the United States of America, by and through its Attorneys, Jeffrey B. Jensen,

United States Attorney for the Eastern District of Missouri, and Allison H. Behrens, Assistant United

States Attorney for said District, and moves the Court to order Defendant detained pending trial, and

further requests that a detention hearing be held three (3) days from the date of Defendant's initial

appearance before the United States Magistrate pursuant to Title 18, United States Code, '3141, et seq.

           As and for its grounds, the United States of America states as follows:

            1.      Defendant is charged with one count of armed robbery, in violation of Title 18,

    United States Code, Section 1951(a); and one count of possessing a firearm in furtherance of that

    crime of violence, in violation of Title 18, United States Code, Section 924(c).

           2.       Accordingly, a rebuttable presumption arises pursuant to Title 18, United States

    Code, Section 3142(e)(3) that there are no conditions or combination of conditions which will

    reasonably assure the appearance of the defendant as required, and the safety of any other person

    and the community.
        Case: 4:19-cr-00371-AGF Doc. #: 4 Filed: 05/10/19 Page: 2 of 2 PageID #: 9



          WHEREFORE, the United States requests this Court to order Defendant detained prior to trial,

and further to order a detention hearing three (3) days from the date of Defendant's initial appearance.



                                                              Respectfully submitted,

                                                              JEFFREY B. JENSEN
                                                              United States Attorney



                                                               /s/Allison H. Behrens
                                                              ALLISON H. BEHRENS, #38482MO
                                                              Assistant United States Attorney
                                                              111 South 10th Street, Room 20.333
                                                              St. Louis, Missouri 63102
                                                              (314) 539-2200
